                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 STEVEN S. BROWN,                           :   Case No. 2:13-cv-6
                                            :
        Plaintiff,                          :   District Judge George C. Smith
                                            :   Magistrate Judge Sharon L. Ovington
 vs.                                        :
 DIRECTOR MOHR, et al.,                     :
                                            :
        Defendants.                         :
                                            :


                                        ORDER


       This case is presently before the Court upon Plaintiff’s Motion to Dismiss without

Prejudice (Doc. #288). On September 16, 2019, United States District Judge George C.

Smith granted Defendants’ Motion for Summary Judgment (Doc. #286) and entered

judgment in favor of Defendants and against Plaintiff (Doc. #287).

       In light of District Judge Smith’s Order, Plaintiff’s Motion to Dismiss without

Prejudice (Doc. #288) is DENIED as moot.

       IT IS SO ORDERED.

October 18, 2019                                s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
